Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                  No. 04-19-00253-CV

                  Juan VELA, Individually and d/b/a Star Moulding Co.,
                                      Appellant

                                            v.

                         HOLLAND SOUTHWEST INT. INC.,
                                   Appellee

                From the 229th Judicial District Court, Starr County, Texas
                               Trial Court No. DC-17-214
                    The Honorable Baldemar Garza, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of the appeal are taxed against appellant.

      SIGNED September 25, 2019.


                                             _________________________________
                                             Sandee Bryan Marion, Chief Justice